Citation Nr: 9900889	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-32 128A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits, in the amount of $599.00.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises in Portland, Oregon.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the VA should have used common 
sense and common practice and automatically transferred his 
wifes assets to him after her death in calculating the 
amount of nonservice-connected pension to which he was 
entitled.  He further contends that, as he accurately and 
properly reported all information to the VA, he should not be 
indebted to the VA because of VA error in calculating the 
amount of pension to which he was entitled.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
veteran's claim for a waiver of recovery of the overpayment 
at issue.


FINDINGS OF FACT

1.  The overpayment, in the amount of $599.00, did not result 
from fraud, misrepresentation, or bad faith on the part of 
the veteran.

2.  The veteran is 83 years old and suffers from emphysema 
and heart trouble; he is on oxygen all the time.

3.  The fault of the veteran was minimal and his monthly 
expenses exceed his monthly income.


CONCLUSION OF LAW

Recovery of the overpayment of pension benefits in the amount 
of $599.00 would be against equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
1.963, 1.965, 3.102 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is not inherently 
implausible.  Further, after examining the record, the Board 
is satisfied that all relevant facts have been properly 
developed and that the data on file is sufficient for the 
Board to render a fair and equitable determination of the 
issue at hand.

Factual Background:  The Board notes that the basic facts of 
this case are not in dispute.  Review of the record in this 
case reflects that the veteran submitted his Application for 
Pension or Compensation benefits (VA Form 526), in June 1995 
in which he reported $7,000 in stocks, bonds, and bank 
deposits held by himself and his wife individually as well as 
receipt of income from Social Security of $568.10 for himself 
and $278.10 for his wife and interest and dividends of 
$268.85 for himself and his wife individually.  The veteran 
also submitted a Request for Information Concerning Medical, 
Legal, or Other Expenses (VA Form 21-8416) in which he 
reported medical expenses which were calculated to reduce his 
countable income.

Thereafter, in August 1995, the veteran notified the RO that 
his wife had passed away and submitted a copy of her 
Certificate of Death.  

By letter dated in March 1996, the veteran was notified that 
he had been awarded VA pension benefits starting July 1, 
1995, with the monthly rate based on the countable income, of 
both the veteran and his wife, from Social Security and 
interest as well as the medical expenses which he reported on 
his VA Form 21-8416.  The veteran was informed that the rate 
of his pension was based in part upon income from interest, 
calculated as $268 for himself and $268 for his wife prior to 
September 1, 1995, but that after this date the amount of his 
pension was based upon income from interest of only $268 for 
himself.  Additionally, the veteran received instructions 
which accompanied this notice, advising him that the monthly 
rate was based on income, and that he should immediately 
report any change in income or the status of his dependents 
to avoid the creation of an overpayment.

The veteran submitted an Improved Pension Eligibility 
Verification Report (EVR), VA Form 21-0516, in January 1997 
which showed that his monthly income consisted of $599.80 in 
Social Security benefits and $818.00 in interest and 
dividends.  He further reported that he had $31.00 in cash or 
non-interest-bearing bank accounts, $15,609.00 in interest 
bearing bank accounts, and expected to pay $1,426.00 in 
unreimbursed medical expenses during 1997.

By letter dated in February 1997, the RO notified the veteran 
that his pension payments were being reduced based on the 
income information provided on his January 1997 EVR.  He was 
further notified that, because of this change in income, an 
overpayment had been created and he would be notified about 
repayment options.  The veteran was subsequently informed 
that he owed the VA $599.00.

In March 1997, the veteran requested a waiver of the recovery 
of the overpayment.  Thereafter, he notified the RO that he 
was unable to attend a hearing because he was 81 years old, 
suffered from emphysema and heart trouble, and was on oxygen 
all the time.  

The veteran also submitted a FSR in March 1997.  He reported 
that his monthly income consisted of $599.80 from Social 
Security benefits, $70.00 from interest on savings, and 
$122.00 in VA pension payments.  The total monthly net income 
was $791.80.  The veterans monthly expenses consisted of 
$260.00 for rent or mortgage payments, $180.00 for food, 
$160.00 for utilities and heat, $117.00 in health insurance 
payments, $150.00 for automobile maintenance and gas, and 
$25.00 in miscellaneous expenses.  He also reported $510.00 
in annual automobile and home insurance payments (which equal 
42.50 per month).  His total monthly expenses were $934.50, 
resulting in a monthly deficit of $142.70.  Additionally, the 
veteran reported assets consisting of $16,277.00 in cash in 
the back, $21.00 in cash on hand, an automobile valued at 
$2,000.00, and $75,000.00 in real estate owned.  His total 
assets were $93,298.00.

The RO notified the veteran in a letter dated in May 1997 
that his request for a waiver of the $599.00 had been denied 
by the Committee on Waivers and Compromises.  

A June 1997 Report of Contact, VA Form 119, reflects that the 
veteran received $73,000.00 after the sale of his residence 
and, in July 1997, he indicated that the proceeds from this 
sale were going to be used to purchase a new home.  Addition-
ally, in a July 1997 Request of Details of Expenses, VA Form 
21-8049, the veteran explained that his monthly expenses 
consisted of $375.00 for housing, $260.00 for food, $30.00 
for clothing, $135.00 for utilities, and $50.00 for 
automobile maintenance and insurance.

The veteran filed his notice of disagreement with the May 
1997 decision of the Committee on Waivers and Compromises in 
July 1997.  The Committee on Waivers and Compromises affirmed 
the denial of the waiver request in October 1997.

The veteran submitted an additional Financial Status Report 
dated in October 1997.  He reported monthly Social Security 
benefits of $599.80 and interest income of $72.50.  His total 
monthly net income was $672.30.  He also reported expenses 
consisting of $400.00 for food, $140.00 for utilities and 
heat, and $224.48 for other living expenses.  His total 
monthly expenses were $764.48 and resulted in a monthly 
deficit of $92.18.  The veteran also reported assets of 
$17,956.07 in cash in the bank, $17.50 in cash on hand, an 
automobile valued at $5,000.00, and real estate owned at 
$65,000.00.  His total assets were $87,973.57.  

In November 1997 the veteran submitted his Appeal to Board of 
Veterans' Appeals, VA Form 9, in which he stated the VA was 
at fault for not using common sense and common practice and 
failing to automatically transfer his wifes assets after her 
death to him when calculating the amount of the nonservice-
connected pension payments to which he was entitled.  He 
further stated that he accurately and properly reported all 
information to the VA.  Accordingly, the veteran argued that 
he should not be indebted to the VA for the amount of the 
pension overpayment.

Analysis:  The law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist:  (1) 
Fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. 
§ 5302 (West 1991).  The Board's review of the record 
reflects that the Committee on Waivers and Compromises has 
resolved this question in favor of the veteran, finding, in 
essence, that his actions did not represent the intentional 
behavior to obtain government benefits to which he was not 
entitled, which is necessary for a finding of fraud, 
misrepresentation or bad faith.  The Board concurs with this 
finding of the Committee.

Because it has been determined that there was no willful 
intention on the part of the veteran to commit fraud, 
misrepresent a material fact, or exercise bad faith in the 
creation of an overpayment that has been assessed against 
him, the Board's review is limited to the issue of whether 
recovery of the indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1. Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2. Balancing of faults.  Weighing fault of debtor against VA 
fault.

3. Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4. Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5. Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6. Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  The veterans argument that the VA should have 
used common sense and common practice and automatically 
transferred his wifes assets to him in calculating the 
amount of pension to which he was entitled is acknowledged.  
Nevertheless, a close reading of the March 1996 letter from 
the RO should have placed the veteran on notice that the rate 
of his pension was being calculated in part on the assumption 
that his interest income would only be $268 as of September 
1, 1995.  The veteran reported in January 1997 that his 
income from interest for 1996 was in fact $818.  
Nevertheless, any fault imputed to the veteran is minimal.  

The veteran is 83 years old and suffers from emphysema and 
heart trouble.  He is on oxygen.  His monthly expenses exceed 
his monthly income.  In the Boards opinion, the facts and 
circumstances in this case, including the minimal fault on 
the veterans part, as well as his age and health problems, 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The Board, therefore, 
is of the opinion that equity and good conscience support the 
grant of a waiver in this case.


ORDER

Entitlement to a waiver of recovery of the overpayment of 
pension benefits is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
